Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention II (claims 17-27) in the reply filed on 07/27/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 18, 23, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Werb (USPN. 6456239).
Regarding claims 17 and 23,  Werb discloses a multiple-tag correction filtering method (reading used to determine tag location, and filtered to produce a reliable tag location indications anti-jittering), Abstract, comprising: 
simultaneously generating first and second averaged location points of respective first and second tracking tags attached to a tracked object (the TAD consolidation process may operate over a window of time, and the readings are taken for that time, compared and consolidated, col. 12, lines 56-64; moving average of the last R readings to estimate the tag location to smoot out the readings over time, col. 15, lines 5-10; average filter to determine the averaged distance reading for actual location, col. 15, lines 49-62) 
and determining an orientation of the tracked object and a first object location point of the tracked object from the first and second averaged location points (moving average of the last 
Regarding claims 18 and 24, Werb discloses wherein determining the first object location point includes averaging the first and second averaged location points moving average of the last R readings to estimate the tag location to smoot out the readings over time, col. 15, lines 5-10; average filter to determine the averaged distance reading for actual location, col. 15, lines 49-62.
Allowable Subject Matter
Claims 19-22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 20, 2021